CAPOTOSTO, J.
These were three cases of negligence tried together by agreement of the parties. Stanley Panch, the driver of one of the automobiles involved in the accident, brought his action to recover for damages done to this car. Amelia Bar-tula and Mary Goulen, passengers in the Panch car at the time of the ae-'cident, seek damages for personal injuries.
The collision between the two automobiles occurred at the intersection of Mineral Spring avenue and Douglas avenue, in the town of North Providence in the early evening of December 2, 1925.
The jury returned a verdict in favor of Stanley Panch for $105, for Amelia Bartula for $313 and for Mary Goulen for $314.
The defendant moves for a new trial on the usual grounds.
A close - question as to liability is presented by the case of Panch *69against this defendant. Paneh was approaching the crossing from Knowles’ right. What he did see or failed to see; what each did or did not do, and what happened or did not happen as a result of both observation and action on the part of the two drivers was related in detail to the jury. By its finding in favor of Panch, the jury in fact said that according to the evidence this plaintiff was in the exercise of reasonable care and that the defendant was not. The jury was warranted in reaching this conclusion even if it might have been justified in arriving at a different result in the case of the driver Panch. The court will not disturb its verdict simply because a different conclusion might have been reached in this case.
For Plaintiffs: Joseph Veneziale.
For Defendant: Arthur Cushing.
The cases of the passengers, .Mrs. Bartula and Mrs. Goulen, present a proper finding by the jury. As to them, the defendant’s conduct did not warrant a verdict in his behalf.
. Defendant’s motion for a new trial in each case is denied.